DETAILED ACTION
Claims 21, 22, 24-29 and 49-64 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn in view of the claim amendments, including the 103 rejection under He, Lan, Zhang, Biomerica and Sharma. See the new rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 Information Disclosure Statement
	See “11112414”, Cite No. 2 of IDS submitted 3/23/2022. This reference has been crossed out and was not considered for it provides either an incorrect inventor name or patent number.
Claim Objections
Claim 21 is objected to because of the following informalities:  see step a) for “obtained-from” instead of ---obtained from—.  


Claim 61 is objected to because of the following informalities:  see recitation in line 2 for “labeland” instead of ---label and---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the capillary blood sample" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60, line 2 recites the following: “performed within 20 minutes of bringing in (b)”. It is suggested that the recitation is amended to ---performed within 20 minutes of performing step (b)--- for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24-29 and 49-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The proscription against the introduction of new matter in a patent application (35 U.S.C. § 132 and § 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 U.S.P.Q. 323, 326 (C.C.P.A. 1981). See M.P.E.P. § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 U.S.P.Q. 268 (C.C.P.A. 1971). Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 U.S.P.Q.2d 1344, 1353 (Fed. Cir. 2002); Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 U.S.P.0.2d 1498 (Fed. Cir. 1998); Tronzo v. Biomet, 156 F.3d at 1158-59, 47 U.S.P.Q0.2d at 1833 (Fed. Cir. 1998). A claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 U.S.P.Q.2d at 1503; In re Sus, 306 F.2d 494, 504, 134 U.S.P.Q. 301, 
The amended claims are directed to (in part): a method for measuring a presence, an absence, or a quantity of neutralizing antibodies against a Severe Acute Respiratory Syndrome (SARS) coronavirus 2 (SARS-CoV-2) that functionally block binding between a spike protein of the SARS-CoV-2 and ACE 2; see instant claim 21.
Step a) is directed to a providing a biological sample obtained from a human subject that was administered a pharmaceutical formulation comprising a vaccine 
See claim 21, step b) for bringing the biological sample into contact with (i) a first peptide or protein comprising the ACE2 polypeptide or a portion thereof and a first detectable label coupled thereto; and (ii) a second peptide or protein comprising the spike protein or a portion thereof and a second detectable label coupled thereto, under conditions sufficient that the first peptide or protein and the second peptide or protein form a complex in the absence of neutralizing antibodies in the biological sample, wherein the neutralizing antibodies block binding between the spike protein and ACE2 under conditions otherwise suitable for binding. 
Step c) of claim 21 is directed to detecting an absence, a presence, or a quantity of the complex formed in (b) based on a signal from the first detectable label and the second detectable label.
Step d) of claim 21 is directed to measuring the presence, the absence, or the quantity of the neutralizing antibodies against the SARS-CoV-2, which is inversely correlated with the presence, the absence, or the quantity of the complex detected in ©, respectively. 
The amended claims have been amended to incorporate a dual labeling system. Applicants submit that support for the proposed claim limitations is provided in para. 57, 58, 69 and 144. Perusal of paragraphs [0057], [0058], [0069], and [0144] in the disclosure failed to provide support for the claimed invention. 
[0057] In some embodiments, the one or more capture molecules is a fusion protein comprising a peptide directly or indirectly bound to the surface. In some embodiments, 
[0069] In a lateral flow sandwich format, also referred to as a "sandwich assay," the biological sample (test sample) is applied to a sample receptor ("sample pad") at a distal end of the LFA test strip. The biological sample flows through the test strip, from the sample pad to a conjugate pad located adjacent to, and downstream from, the sample pad. In some embodiments, the conjugate pad comprises a labeled capture molecule, e.g., an antibody or aptamer labeled with a dye, enzyme, or nanoparticle. A complex between the capture molecule and the target analyte is formed if the target analyte is present in the test sample. This complex then flows to a first test zone or 
[0144] In some embodiments, the analyte comprises an antibody against an antigenic peptide derived from the pathogen. As a non-limiting example, the analyte may be an antibody against apportion of the spike protein derived from a coronavirus (e.g., SARS-CoV-2). In some embodiments, the analyte is the activity of the antibody. In some embodiments, the activity is blocking binding between the spike protein of a coronavirus and its cognate receptor (e.g., ACE2). In some embodiments, the analyte is a complex comprising the spike protein bound to the antibody at the receptor binding region of the spike protein. In some embodiments, the antibody belongs to an immunoglobulin class 
However, nothing in the disclosure or figures discusses or describes a dual labeling system. Perusal of the disclosure failed to provide direct support for this particular assay format. There is nothing to suggest that Applicant actually contemplated and using such a system. Accordingly, the skilled artisan would reasonably conclude the proposed claim limitations constitute new matter. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While He is not cited in the rejection above, relevant arguments will be addressed. Applicant argues that the declarations are evidence of unexpected results over He and US Patent 11054429. Applicant contends that the claimed neutralizing antibody test uses a dual-label assay format as recited in amended claim 21. 
As noted above, the Office finds that such dual-label assay format constitutes new matter.
Applicant contends that the ‘429 patent is not prior art to the instant application; however, the Office does not find this to be correct. The certified copies filed 5/27/2021 for SG10202002784P and SG10202004468Q were considered by the Office. The 
Applicant provides data to demonstrate that that the sVNT is not an accurate measure of neutralizing antibodies against SARS-CoV-2 by showing that there are very different outputs from the “gold standard” VNT. Applicant contends that Table 1 fails to show that the sVNT is an accurate correlate for the gold standard VNT. 
While this argument is not clear, note that the ‘429 patent assay was not applied in previous rejections or in the current action. 
Applicant argues that the claimed neutralizing antibody test provides a solution to a long felt and unmet need. Applicant contends that the Office relies on a passage of the ‘429 patent.
In response, the 103 rejection relied upon the combined teachings of He, Lan, Zhang, BIOMERICA and Sharma. The teachings of the ‘429 patent was not previously or currently relied upon. 
Applicant argues that the evidence of unexpected variability in neutralizing antibody response against SARS-CoV-2 vaccine supports the lack of suggestion or motivation to modify the ELISA of He to arrive at the claimed method. Applicant contends that there is a wide range of neutralization from 27% to 81% against the vaccine in human subjects. Applicant contends that this was unexpected and points to the declaration for support. Applicant contends that a skilled artisan would not have been motivated to determine if a vaccine against SARS-CoV-2 is efficacious in view of new viral variants because there were no new viral variants when the application was filed or to compare an RNA vaccine to a DNA vaccine because a vaccine did not exist.
The amended claims provide new matter; see rejection above. Of note, it would be expected for different human subjects to show different neutralization percentages in view of age, medical history, etc. While a vaccine may not have existed at some point during the COVID pandemic, a neutralization antibody detection assay would have been obvious to prepare for forthcoming vaccines wherein neutralizing antibodies would be detected or measured.
The arguments are not persuasive. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648